United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 _____________

                                 No. 97-1959EM
                                 _____________

Valerie Kaelin; Terry Kaelin; Robert     *
Thomure; Helene Thomure,                 *
                                         *
                   Appellants,           *
                                         *
       v.                                *
                                         *
Anne-Marie Clarke; Charles Mischeaux; *
Freeman Bosley, Jr.; Matthew Padberg; * Appeal from the United States
Robert Haar, in their capacity as        * District Court for the Eastern
members of the Board of Police           * District of Missouri.
Commissioners for Metropolitan St.       *
Louis Police Department; Daniel G.       *       [UNPUBLISHED]
Simpher; Jack Huelsman; James            *
Gieseke; Ronald Henderson; Antoinette *
Filla; Raymond Lauer; Clarence           *
Harmon, individually, each in their      *
capacity and as a police officer for the *
City of St. Louis,                       *
                                         *
                   Appellees.            *
                                   _____________

                          Submitted: December 10, 1997
                              Filed:
                               _____________

Before FAGG, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                          _____________

PER CURIAM.
        The police officer appellants appeal an adverse grant of summary judgment
rejecting their contention that the Board of Police Commissioners and others violated
the police officers' constitutionally protected right to privacy in undertaking an
investigation into the police officers' compliance with a residency requirement that
members of the police department live in the City of St. Louis. Having reviewed the
record and the parties' briefs, we conclude that an extensive discussion is not
warranted. The district court has written a comprehensive opinion addressing the
issues raised by the parties, and we have nothing to add to the district court's analysis.
We see no error by the district court and affirm the judgment substantially for the
reasons stated in the district court's order. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-